Exhibit 10.5
THIRD AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT
     This THIRD AMENDMENT TO MEMBERSHIP INTEREST PURCHASE AGREEMENT (the
“Amendment”) is made and entered into as of the 30th day of November, 2010, by
and among PLATINUM OWNERCO, LLC, a Delaware limited liability company (“Platinum
OwnerCo”), PLATINUM LEASECO, LLC, a Delaware limited liability company
(“Platinum LeaseCo”), SOUTH 17TH STREET INTERMEZZCO, LLC, a Delaware limited
liability company (“MezzCo” and together with Platinum LeaseCo and Platinum
OwnerCo, individually a “Seller Party” and collectively, the “Seller Parties”),
SPARTANS OWNER LLC, a Delaware limited liability company (“Spartans Owner”), and
SPARTANS LESSEE LLC, a Delaware limited liability company (“Spartans Lessee” and
together with Spartans Owner, individually a “Purchaser Party” and collectively,
the “Purchaser Parties”). The Seller Parties and the Purchaser Parties are
collectively referred to herein as the “Parties”.
     WHEREAS, the Parties entered into a certain Membership Interest Purchase
Agreement dated on October 13, 2010, as amended by the certain First Amendment
to Membership Interest Purchase Agreement dated November 12, 2010, and as
further amended by that certain Second Amendment to Membership Interest Purchase
Agreement dated November 15, 2010 (the “Purchase Agreement”), concerning the
purchase and sale of the membership interests in South 17th Street OwnerCo
Mezzanine, LLC, a Delaware limited liability company, and South 17th Street
LeaseCo Mezzanine, LLC, a Delaware limited liability company (defined therein as
the Target Interests); and
     WHEREAS, the Parties desire to amend the Purchase Agreement as set forth
herein.
     NOW, THEREFORE, in consideration of good and valuable consideration, the
receipt of which is hereby acknowledged, and intending to be legally bound
hereby the Parties agree to amend the Purchase Agreement as follows:
     1. Definitions. All initial capitalized terms used, but not defined, in
this Amendment shall have the meanings set forth in the Purchase Agreement.
     2. Amendment to Section 2(c). The Parties hereby agree that the first
clause (prior to the colon) of the first sentence of Section 2(c) of the
Purchase Agreement is hereby deleted and replaced with the following:
“Subject to adjustment as expressly provided herein, the Purchaser Parties shall
pay Eighty-Six Million Nine Hundred Eight-Six Thousand Two Hundred Forty and
00/100 Dollars ($86,986,240.00) as the purchase price for the Target Interests
(the “Purchase Price”) to the Seller Parties as follows:”
     3. Amendment to Section 9. The Parties hereby agree that the words “Prior
to the date of the transfer described in Section 12(k),” are hereby inserted at
the beginning Section 9(a)(viii) of the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     Furthermore, the Parties hereby agree that Section 9(a)(ix) of the Purchase
Agreement is hereby deleted and replaced with the following:
“(ix) As of the date of the transfer described in Section 12(k), Platinum
OwnerCo has good and valid title to 99.99% of the outstanding membership
interests in Mezz OwnerCo LLC, and MezzCo has good and valid title to .01% of
the outstanding membership interests in Mezz OwnerCo LLC, which, in each case,
shall be free and clear of all liens and encumbrances as of the Closing;”
     4. No Other Amendments. Except as otherwise expressly amended by this
Amendment, (i) this Amendment shall not otherwise operate to waive, modify,
release, consent to or in any manner affect any rights or obligations of the
Parties under the Purchase Agreement, and (ii) the Purchase Agreement (as
amended by this Amendment) shall remain in full force and effect.
     5. Conflict. Any conflict between the terms of the Purchase Agreement and
the terms of this Amendment shall be resolved in favor of the terms of this
Amendment.
     6. Incorporation of Recitals and Schedules. The recitals to this Amendment
are incorporated herein by such reference and made a part of this Amendment.
     7. Execution of Amendment. Any Party may deliver executed signature pages
to this Amendment by facsimile or other electronic transmission to any other
Party, which facsimile or electronic copy shall be deemed to be an original
executed signature page. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the Parties had signed the same signature page.
[Remainder of page intentionally left blank;
Signatures on following pages.]

 



--------------------------------------------------------------------------------



 



     In witness hereof, each party has caused this Amendment to be executed and
delivered in its name by a duly authorized officer or representative.

            SELLER PARTIES

PLATINUM OWNERCO, LLC, a Delaware
limited liability company
      By:   /s/ Craig Caffarelli         Name:   Craig Caffarelli       
PLATINUM LEASECO, LLC, a Delaware
limited liability company
      By:   /s/ Craig Caffarelli         Name:   Craig Caffarelli   

            SOUTH 17TH STREET INTERMEZZCO,
LLC, a Delaware limited liability company    

            By: Platinum OwnerCo, LLC, a Delaware
limited liability company, its sole member  

            By:   /s/ Craig Caffarelli         Name:   Craig Caffarelli         
 

 



--------------------------------------------------------------------------------



 



         

            PURCHASER PARTIES

SPARTANS OWNER LLC, a Delaware
limited liability company
      By:   /s/ Thomas C. Fisher         Name:   Thomas C. Fisher               
SPARTANS LESSEE LLC, a Delaware limited
liability company
      By:   /s/ Thomas C. Fisher         Name:   Thomas C. Fisher             

 